EXHIBIT23.1(b) Independent Auditors’ Consent We consent to the use of our report dated 20 October 2010, with respect to the balance sheet of UK Independent Medical Services Limited as of 31 March2010, and the related profit and loss account, cash flow statement and reconciliation of movements in shareholders’ funds for the year then ended incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus. /S/ KPMG LLP Newcastle upon Tyne England, United Kingdom 9 November 2010
